DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (beginning on page 6) that Sainiemi does not disclose three distinct regions, an input coupling grating region, and intermediate grating region, and an output coupling grating region; Sainiemi illustrates these three distinct regions in figure 4 (see the annotated copy of figure 4, below):

    PNG
    media_image1.png
    536
    578
    media_image1.png
    Greyscale

Claim 8 defines each of the three regions as “having a plurality of optical device fins” and makes no other differentiation (beyond the particular slant angles in each region, and the adjacent nature of the regions) which defines each region as unique from each other region.
Sainiemi discloses at paragraph [0075], gratings having “slant angle from 20° to 40° in a distance of 10 mm, i.e. 2° per mm” [0075] – which includes ten different fins 9b, each having different slant angles: 20°, 22°, 24°, 26°, 28°, 30°, 32°, 34°, 36°, 38°, and 40°. An input coupling region may include, for example, fins 20° and 22°; an intermediate coupling region may include, for example, fins 24° and 26°; and an output coupling region may include, for example, fins 28° and 30°. In this case, fin 20° is disposed on an input coupling region (20° and 22°) and has a first slant angle 20°; fin 24° is disposed on an intermediate coupling region (24° and 26°) adjacent to the input coupling region (20° and 22°) and has a slant angle 24° different than the first slant angle 20°; and fin 28° is disposed on an output coupling region (28° and 30°) adjacent to the intermediate coupling region (24° and 26°). The second slant angle 24° greater than the first slant angle 20° and the third slant angle 28° is greater than the second slant angle°.
The three regions can be formed by any combination of at least two of these optical device fins, as required by claim 8.

If Applicant believes that the terms “input coupling region”, “intermediate coupling region”, and “output coupling region” necessary define structural elements having different properties (beyond regions defined merely by the arrangement of fin angles within each region) then Applicant must provide evidence that each region defines a different structural element.

Applicant does not provide additional arguments with respect to claims 12, 13, and 14, and no additional response is necessary.

Claim Objections
Claims 8, 12, 13, and 14 are objected to because of the following informalities:  claim 8 recites, in the final limitation: “…the second slant angle is greater the third slant angle” and should be amended to recite “…the second slant angle is greater than the third slant angle.  Appropriate correction is required.
Claims 12, 13, and 14 inherit the limitations of independent claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 requires “each of the regions [an input coupling region, an intermediate coupling region, and an output coupling region] having a plurality of optical device fins disposed on a substrate”. It is unclear whether the device comprises a single substrate, or three unique substrates.
The claim later defines “an input coupling region substrate” adjacent to “an intermediate coupling region substrate” adjacent to “an output coupling region substrate”. So it is unclear whether each of the regions has a plurality of optical device fins disposed on a respective substrate, meaning that the device would include three substrates. Even if this is the case, it is unclear whether the substrates are spatially unique substrates, or merely three portions of the same substrate (since the claim recites only a singular “a substrate”).
Claim 8 defines that “the plurality of optical device fins of at least one region of the one or more regions comprising…” and then recites first, second and third device fins disposed on an input coupling region substrate, an intermediate coupling region substrate, and an output coupling region substrate. It is unclear whether these three regions refer to the same three regions previously referenced, or if each region includes all three of these regions (for a total of nine regions). For example: the input coupling region includes an input coupling region substrate, an intermediate coupling region substrate, and an output coupling region substrate, while the intermediate coupling region separately includes an input coupling region substrate, an intermediate coupling region substrate, and an output coupling region substrate (since at least one of the regions comprises these three region substrates).
Claims 12, 13, and 14 inherit the limitations of independent claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 12, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sainiemi et al. U.S. PGPUB No. 2016/0035539.

Regarding claim 8, since the language of claim 8 is ambiguous and references alternatives, the following three explanations of Sainiemi have been included. For purposes of clarity, the rejections rely upon the disclosure in Sainiemi at paragraph [0075], including grating fins 9b having “slant angle from 20° to 40° in a distance of 10 mm, i.e. 2° per mm” [0075] – which includes ten different fins 9b, each having different slant angles: 20°, 22°, 24°, 26°, 28°, 30°, 32°, 34°, 36°, 38°, and 40°. References to specific slant angles are exemplary and are intended to be non-limiting (the three regions may comprise other combinations of the fins).

By an interpretation of claim 8: Sainiemi discloses a device, comprising: an input coupling region (20° and 22°), an intermediate coupling region (24° and 26°), and an output coupling region (28° and 30°), each of the regions having a plurality of optical device fins 9b (since each region includes two fins) disposed on a substrate 5, wherein the plurality of optical device fins (20° and 22°) of at least one region (the input coupling region) of the one or more regions comprising: at least one first optical device fin 20° disposed on an input coupling region substrate (the portion of substrate 5) has a first slant angle 20°.
Since claim 8 requires only the “at least one region” comprises the following limitations, Sainiemi need only teach the limitations defining one of the regions.

By an alternative interpretation of claim 8: Sainiemi discloses a device, comprising: an input coupling region (20° and 22°), an intermediate coupling region (24° and 26°), and an output coupling region (28° and 30°), each of the regions having a plurality of optical device fins 9b (since each region includes two fins) disposed on a substrate 5, wherein the plurality of optical device fins of at least one region of the one or more regions comprising: at least one first optical device fin 20° disposed on an input coupling region substrate (the portion of substrate 5 including fins 20° and 22°) has a first slant angle 20°; at least one second optical device fin 24° disposed on an intermediate coupling region substrate (the portion of substrate 5 including fins 24° and 26°) adjacent to the input coupling region substrate (20° and 22°; since each of the fins is aligned sequentially [0075]) has a second slant angle 24° different than the first slant angle 20°; and at least one third optical device fin 28° disposed on an output coupling region substrate (the portion of substrate 5 including fins 28° and 30°) adjacent to the intermediate coupling region substrate (24° and 26°; since each of the fins is aligned sequentially [0075]) has a third slant angle 28° different than the first slant angle 20° and the second slant angle 24°, wherein: the second slant angle 24° is greater than the first slant angle 20° and the third slant angle 28° is greater than the second slant angle 24°.

By an alternative interpretation of claim 8: Sainiemi discloses a device, comprising: an input coupling region (28° and 30°), an intermediate coupling region (24° and 26°), and an output coupling region (20° and 22°), each of the regions having a plurality of optical device fins 9b (since each region includes two fins) disposed on a substrate 5, wherein the plurality of optical device fins 9b of at least one region of the one or more regions comprising: at least one first optical device fin 28° disposed on an input coupling region substrate (the portion of substrate 5 including fins 28° and 30°) has a first slant angle 28°; at least one second optical device fin 26° disposed on an intermediate coupling region substrate (the portion of substrate 5 including fins 24° and 26°) adjacent to the input coupling region substrate (28° and 30°; since each of the fins is aligned sequentially [0075]) has a second slant angle 26° different than the first slant angle 30°; and at least one third optical device fin 20° disposed on an output coupling region substrate (the portion of substrate 5 including fins 20° and 22°) adjacent to the intermediate coupling region substrate (24° and 26°; since each of the fins is aligned sequentially) has a third slant angle 20° different than the first slant angle 28° and the second slant angle 24°, wherein: the first slant angle 30° is greater than the second slant angle 26° and the second slant angle 26° is greater than the third slant angle 20°.


Regarding claim 12, Sainiemi discloses (as illustrated in figure 2b) that each of the at least one first optical device fin 9b corresponds to a first portion of optical device fins, the at least one second optical device fin 9b corresponds to a second portion of optical device fins, and the at least one third optical device fin 9b corresponds to a third portion of optical device fins.

Regarding claim 13, Sainiemi discloses that the first, second, and third slant angles correspond to a rolling k-vector across the surface of the substrate; since Sainiemi discloses that (“…gratings that have variable slant angle” [0075]); at least one second optical device fin 9b disposed on the substrate adjacent to the at least one first grating having a second slant angle different than the first slant angle (“gratings that have variable slant angle from 20° to 40° in a distance of 10 mm, i.e. 2° per mm” [0075] – which includes ten different fins 9b, each having different slant angles: 20°, 22°, 24°, 26°, 28°, 30°, 32°, 34°, 36°, 38°, and 40°) and since the specification of the immediate application defines at paragraph [0004] that the “rolling k-vector” refers to the change in slant angle of the fins. Therefore, since there exists a change in slant angle of the fins in Sainiemi, the fins of Sainiemi necessarily correspond to a rolling k-vector across the surface of the substrate.

Regarding claim 14, Sainiemi discloses that “The substrate may, for instance, be a quartz substrate to be patterned with an SRG to create a desired optical component” [0039]. Quartz is silicon dioxide (as evidenced by Cheng U.S. PGPUB No. 2011/0193576: “silicon dioxide (quartz)” [0067]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881